United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3175
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                    Connie Guild

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                         Submitted: September 24, 2018
                            Filed: October 25, 2018
                                 [Unpublished]
                                ____________

Before WOLLMAN, KELLY, and ERICKSON, Circuit Judges.
                          ____________

PER CURIAM.

       Connie Guild worked in the Benton County accounting department, where she
managed the county’s travel fund. Guild was responsible for paying out cash
advances to county employees for travel expenses and receiving any excess funds
when their travel was complete. Guild periodically submitted claims to the county
treasurer to reimburse the travel fund. From 2007 to 2016, Guild submitted false
claims, causing the treasurer to issue checks for amounts exceeding that which was
required to reimburse the travel fund. Guild cashed the checks and deposited the
excess cash into her personal bank account. All told, she embezzled $1,033,762.20.

       Guild pleaded guilty to one count of theft concerning programs receiving
federal funds in violation of 18 U.S.C. § 666(a)(1)(A) and one count of subscribing
to a false income tax return in violation of 26 U.S.C. § 7206(1). At sentencing, the
district court1 overruled Guild’s objection to a letter written by Barbara Ludwig,
Benton County human resources manager. The court imposed concurrent sentences
of 34 months’ imprisonment. Guild argues on appeal that the district court erred in
considering the Ludwig letter.

       A crime victim has “[t]he right to be reasonably heard at any public proceeding
in the district court involving . . . sentencing.” 18 U.S.C. § 3771(a)(4). The
definition of “crime victim” includes “a person directly and proximately harmed as
a result of the commission of a Federal offense.” Id. § 3771(e)(2)(A). Guild concedes
that Benton County is the victim of her theft offense, but she argues that Ludwig was
not authorized to speak on the county’s behalf. The district court’s finding to the
contrary, however, is well supported by the record—Ludwig used Benton County
stationery, she explained her role within the county, she wrote that the embezzled
funds could have been used to hire additional staff or to increase staff pay, and she
signed the letter in her capacity as human resources manager. We thus find no error
in the district court’s decision to consider the letter “as being written in an official
capacity and speaking on behalf of Benton County.”

      The sentence is affirmed.
                      ______________________________


      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.

                                          -2-